DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on March 24, 2021.  As directed by the amendment: claims 1, 4, 5, 17, 30, 31 and 33 have been amended.  Thus, claims 1-5, 12, 15, 17, 19, 20, 23, 24, 30, 31, and 33 are presently pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “compression element…configured to compress at least a portion” in claim 1 lines 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the term “compression element” is being interpreted in accordance with Paras. [0031] and [0032] of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 12, 19, 20, 23, 24, 30, 31, and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2012/0065561 to Ballas et al (herein Ballas) in view of US Pat. Pub. 2006/0282026 to Glen et al (herein Glen) and NPL Stack Overflow (herein Stack), collectively.
Regarding claim 1, Ballas discloses an apparatus for promoting vascular circulation (compression device 102, Fig. 1), comprising: a garment configured to at least partially surround an anatomical structure of a patient (protective outer sleeve 216, Fig. 2); a compression element coupled to the garment and configured to compress at least a portion of the anatomical structure when the compression element is actuated (cuff 200a includes bladders 204 which apply pressure to the person, Fig. 2); and a controller, wherein when a first mode of operation is activated, the controller is configured to determine an unactuated time of one or more cycles of a plurality of cycles (deflation times are determined by control unit 212a of compression device 900, Para. [0069], see annotated figure below); wherein each cycle of the plurality of cycles has an actuated time during which the compression element is arranged to exert a first pressure (the time when 
However, Glen teaches an apparatus for controlling massage (Figs 1-2) including the controller mode in which random values are selected (controller 1 includes a random speed control 16 mode, Para. [0038]), the controller is configured to generate one or more random values (random speed control 16 generates random values, Para. [0038]), determine the unactuated time based on the one or more random values (the user preselects a “strength” time, which corresponds to the actuated time for the massage compression element, Para. [0038], Fig. 5; the random speed control 16 sets a “speed” time, which corresponds to the overall cycle time, Para. [0038], Fig. 5; the unactuated time thereby being “speed” time minus “strength” time, see Fig. 5; since the “strength” time is predetermined/fixed and the “speed” time is randomly generated, the unactuated time is therefore randomly generated, Para. [0038], Fig. 5, see also  “the Random Speed control 16 with indicator allows the user to select a truly randomized cycle time, calculated by a random number generator, to completely randomize the timing of activation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Ballas to include random number generation and activation as taught by Glen in order to prevent a muscle from tensing in anticipation of rhythmic massage stimulus and cause sudden relaxation of an entire muscle subjected to random impacts (Glen Para. [0011] lines 1-2 and 13-16).
Ballas, as modified above, does not disclose determine a range for selection of one or more values of time during which the compression element is to be unactuated that is defined between a minimum limit of time and a maximum limit of time; select the one or more values of time during which the compression element is to be unactuated from the one or more random values of time that are within the range defined between the minimum limit of time and the maximum limit of time; and forego selecting a same value of time twice in a row when selecting the one or more random values of time.
However, Stack teaches a random number generation algorithm (Para. 1 of Page 1 of NPL Stack Overflow - Random Number Generation, a copy of which is provided herewith) including determine a range for selection of one or more values of time defined between a minimum limit of time and a maximum limit of time (the first coding solution defines the range of values, including a maximum and minimum value through use of the “range” function, bottom of Page 1, see also NPL W3Schools - Python Range Function which includes further discussion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the random number generation of modified Ballas to include random numbers from a defined range without repeat as taught by Stack in order to optimize computer generation of random values.
Regarding claim 2, the modified Ballas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Ballas, as modified above, does not disclose wherein the random values are pseudorandomly generated by a mathematical algorithm.
Modified Ballas further discloses wherein the random values are pseudorandomly generated by a mathematical algorithm (random values pulled from a pre-calculated table/range of values, Page 1, see also page 1 of NPL Introduction to Randomness, previously provided).
Regarding claim 3, the modified Ballas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Ballas further discloses wherein the random values are selected from a pre-generated list of values (random values pulled from a pre-calculated table/range of values, Page 1).
Regarding claim 4, the modified Ballas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Ballas further discloses wherein the random values are calculated or determined by the controller in real time during use of the apparatus (computers using pseudorandom number generators to calculate random values as needed in real time upon execution of code, Page 1).
Regarding claim 12, the modified Ballas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Ballas further discloses wherein the compression element comprises an inflatable chamber, and wherein an inflation pressure in the inflatable chamber when inflated by the controller is variable between different cycles (maximum applied pressure varies within each cycle, Fig. 9C).
Regarding claim 15, the modified Ballas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Modified Ballas further discloses wherein the controller is configured to assign a predetermined value for an unactuated time of at least one cycle of the plurality of cycles (Stack generates random values to be assigned as actuation of massage elements by Glen controller 1).
Regarding claim 19, the modified Ballas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Ballas further discloses wherein the anatomical structure is a calf, a thigh, a foot, a leg, an arm, a hand, an abdomen, a buttocks, a portion of at least one of the preceding, or combination including at least one of the preceding (compression device 102 is configured to be placed on the calf, ankles, wrists, arms or thighs, Para. [0051]).
Regarding claim 20, the modified Ballas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Ballas further discloses wherein the compression element includes an inflatable chamber (compression device 102 includes bladders 204 configured to be filled by pump 208).
Regarding claim 23, the modified Ballas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Ballas further discloses wherein the controller is configured to be switchable between the first mode in which the random values are selected (Glen random speed control 16 selecting random values for deflation) and a second mode where random values are not selected (Ballas the deflation period may be uniform, for example, time period t0 to t1, Fig. 9C).
Regarding claim 24, the modified Ballas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Ballas further discloses wherein the controller is configured to determine the unactuated time for each cycle in the plurality of cycles such that the unactuated times for any set of two successive cycles are not the same (within the plurality of cycles, as defined in the annotated figure below, the two deflation times are different, see annotated figure below).

    PNG
    media_image1.png
    615
    789
    media_image1.png
    Greyscale

Annotated Partial View of Fig. 9C of Ballas 
Regarding claim 30, Ballas discloses a pump for inflating an inflatable chamber of a garment (pump 208 of cuff 200a, Fig. 2), comprising: a controller configured to selectively inflate and deflate the inflatable chamber over the plurality of cycles (control unit 212a, Fig. 2, a plurality of cycles is interpreted as two cycles, each cycle including a compression and a decompression), wherein each cycle of the plurality of cycles has an inflated time during which the inflatable chamber is arranged to exert a first pressure (the time when the applied pressure is applied to the user’s body, Fig. 9C) and a deflated time during which the inflatable chamber is arranged to exert a second pressure different than the first pressure (when the pressure is not actively applied, the pressure is lower, Fig. 9C).  Ballas does not disclose the controller generating one or more random values; assigning the one or more random values for a deflated time of one or more cycles of a plurality of cycles, and wherein the deflated time of the one or 
However, Glen teaches an apparatus for controlling massage (Figs 1-2) including the controller configured to generate one or more random values (random speed control 16 generates random values, Para. [0038]), assign the one or more random values for a deflated time of one or more cycles of a plurality of cycles (the user preselects a “strength” time, which corresponds to the actuated time for the massage compression element, Para. [0038], Fig. 5; the random speed control 16 sets a “speed” time, which corresponds to the overall cycle time, Para. [0038], Fig. 5; the unactuated time thereby being “speed” time minus “strength” time, see Fig. 5; since the “strength” time is predetermined/fixed and the “speed” time is randomly generated, the unactuated time is therefore randomly generated, Para. [0038], Fig. 5, see also  “the Random Speed control 16 with indicator allows the user to select a truly randomized cycle time, calculated by a random number generator, to completely randomize the timing of activation of the pressure inducing elements,” Para. [0040]), and wherein the deflated time of the one or more cycles of the plurality of cycles is different from a deflated time of another cycle of the plurality of cycles (the unactuated time is varied as each “speed” time is different from the previous, Para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Ballas to include random number generation and activation as taught by Glen in order to prevent a muscle from tensing in anticipation of rhythmic massage stimulus and cause sudden relaxation of an entire muscle subjected to random impacts (Glen Para. [0011] lines 1-2 and 13-16).
Ballas, as modified above, does not disclose determine a range for selection of one or more values of time during which the compression element is to be unactuated that is defined between a minimum limit of time and a maximum limit of time; select the one or more values of time during which the compression element is to be unactuated from the one or more random values of time that are within the range defined between the minimum limit of time and the maximum limit of time; and forego selecting a same value of time twice in a row when selecting the one or more random values of time.
However, Stack teaches a random number generation algorithm (Para. 1 of Page 1 of NPL Stack Overflow - Random Number Generation) including determine a range for selection of one or more values of time defined between a minimum limit of time and a maximum limit of time (the first coding solution defines the range of values, including a maximum and minimum value through use of the “range” function, bottom of Page 1, see also NPL W3Schools - Python Range Function which includes further discussion of the “range” function, including defining minimum and maximum values); select the one or more values of time from the one or more random values of time that are within the range defined between the minimum limit of time and the maximum limit of time (the prescribed “random” function will select a defined number of values from the defined “range” function, see bottom of Page 1); and forego selecting a same value of time twice in a row when selecting the one or more random values of time (defined “random” function does not select duplicate values, bottom of Page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the random number generation of modified Ballas to include random numbers from a defined range without repeat as taught by Stack in order to optimize computer generation of random values.
Regarding claim 31, Ballas discloses an apparatus for providing compression therapy to an anatomic structure of a patient (compression device 102, Fig. 1), comprising: a compression element configured to exert a first compression pressure and a second compression pressure different than the first compression pressure (cuff 200a includes bladders 204 which apply pressure to the person, applying at least a maximum pressure and a zero pressure, Fig. 2); a controller (control unit 212a) configured to determine an unactuated time of one or more cycles of a plurality of cycles (deflation times are determined by control unit 212a of compression device 900, Para. [0069], see annotated figure above); selectively actuate the compression element over the plurality of cycles, each cycle of the plurality of cycles has an actuated time during which the compression element is exerting the first compression pressure (the time when the applied pressure is applied to the user’s body, Fig. 9C) and an unactuated time during which the compression element is exerting the second compression pressure (when the pressure is not actively applied, the pressure is lower, Fig. 9C), wherein the controller constantly variably sets the unactuated time for each cycle of the plurality of cycles such that the unactuated times are not the same for any set of two sequential cycles in the plurality of cycles (the plurality of cycles include first and second cycles which are sequential and have different deflation times, see annotated figure above).  Ballas does not disclose the controller generating one or more random values and determine the unactuated time based on the one or more random values, wherein the controller is configured to be switchable between the first mode in which the random values are selected and a second mode in which the random values are not selected.
However, Glen teaches an apparatus for controlling massage (Figs 1-2) including the controller is configured to generate one or more random values (random speed control 16 generates random values, Para. [0038]) and determining the unactuated time based on the one or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Ballas to include random number generation and activation as taught by Glen in order to prevent a muscle from tensing in anticipation of rhythmic massage stimulus and cause sudden relaxation of an entire muscle subjected to random impacts (Glen Para. [0011] lines 1-2 and 13-16).
Ballas, as modified above, does not disclose determine a range for selection of one or more values of time during which the compression element is to be unactuated that is defined between a minimum limit of time and a maximum limit of time; select the one or more values of time during which the compression element is to be unactuated from the one or more random values of time that are within the range defined between the minimum limit of time and the 
However, Stack teaches a random number generation algorithm (Para. 1 of Page 1 of NPL Stack Overflow - Random Number Generation) including determine a range for selection of one or more values of time defined between a minimum limit of time and a maximum limit of time (the first coding solution defines the range of values, including a maximum and minimum value through use of the “range” function, bottom of Page 1, see also NPL W3Schools - Python Range Function which includes further discussion of the “range” function, including defining minimum and maximum values); select the one or more values of time from the one or more random values of time that are within the range defined between the minimum limit of time and the maximum limit of time (the prescribed “random” function will select a defined number of values from the defined “range” function, see bottom of Page 1); and forego selecting a same value of time twice in a row when selecting the one or more random values of time (defined “random” function does not select duplicate values, bottom of Page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the random number generation of modified Ballas to include random numbers from a defined range without repeat as taught by Stack in order to optimize computer generation of random values.
Regarding claim 33, Ballas discloses a method for using a compression apparatus configured to be positioned about an anatomic structure of a person comprising (use of protective sleeve 216 and cuffs 200a/200b, Fig. 2): determining an unactuated time of one or more cycles of a plurality of cycles (deflation times are determined by control unit 212a of compression device 900, Para. [0069], see annotated figure above); selectively actuating a compression element over 
However, Glen teaches an apparatus for controlling massage (Figs 1-2) including generating one or more random values (random speed control 16 generates random values, Para. [0038]), determining an unactuated time of one or more cycles of a plurality of cycles based on the one or more random values (the user preselects a “strength” time, which corresponds to the actuated time for the massage compression element, Para. [0038], Fig. 5; the random speed control 16 sets a “speed” time, which corresponds to the overall cycle time, Para. [0038], Fig. 5; the unactuated time thereby being “speed” time minus “strength” time, see Fig. 5; since the “strength” time is predetermined/fixed and the “speed” time is randomly generated, the unactuated time is therefore randomly generated, Para. [0038], Fig. 5, see also  “the Random Speed control 16 with indicator allows the user to select a truly randomized cycle time, calculated by a random number generator, to completely randomize the timing of activation of the pressure inducing elements,” Para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Ballas to include random number generation and activation as taught by Glen in order to prevent a muscle from tensing in anticipation of rhythmic massage stimulus and cause sudden relaxation of an entire muscle subjected to random impacts (Glen Para. [0011] lines 1-2 and 13-16).
Ballas, as modified above, does not disclose determine a range for selection of one or more values of time during which the compression element is to be unactuated that is defined between a minimum limit of time and a maximum limit of time; select the one or more values of time during which the compression element is to be unactuated from the one or more random values of time that are within the range defined between the minimum limit of time and the maximum limit of time; and forego selecting a same value of time twice in a row when selecting the one or more random values of time.
However, Stack teaches a random number generation algorithm (Para. 1 of Page 1 of NPL Stack Overflow - Random Number Generation) including determine a range for selection of one or more values of time defined between a minimum limit of time and a maximum limit of time (the first coding solution defines the range of values, including a maximum and minimum value through use of the “range” function, bottom of Page 1, see also NPL W3Schools - Python Range Function which includes further discussion of the “range” function, including defining minimum and maximum values); select the one or more values of time from the one or more random values of time that are within the range defined between the minimum limit of time and the maximum limit of time (the prescribed “random” function will select a defined number of values from the defined “range” function, see bottom of Page 1); and forego selecting a same 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the random number generation of modified Ballas to include random numbers from a defined range without repeat as taught by Stack in order to optimize computer generation of random values.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Ballas, Glen and Stack, as applied to claim 1 above, and further in view of US Pat. Pub. 2016/0361224 to Ramakrishna et al (herein Ramakrishna).
Regarding claim 5, the modified Ballas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Ballas, as modified above, does not disclose wherein the minimum limit of time is in a range between 10-40 seconds and the maximum limit of time is in a range between 30 to 60 seconds.
Ramakrishna discloses the claimed invention except for the minimum and maximum time limits being 10-40 seconds and 30-60 seconds respectively, but discloses an unactuated time range between 1 and 5 seconds (Para. 69).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the unactuated times, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that the unactuated time would perform equally as well at 10-60 seconds.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the drawing objection for failing to show the controller operating in a first mode have been fully considered and are persuasive.  The drawing objection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-5, 12, 15, 19, 20, 23, 24, 30, 31, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785